UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6648


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

QUENTIN MARQUE HINES, a/k/a Quest, a/k/a Scott Phree,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:09-cr-00237-D-1)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quentin Marque Hines, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Quentin       Marque   Hines       seeks   to    appeal   the    district

court order denying relief on his 18 U.S.C. § 3582(c)(2) (2012)

motion for a sentence reduction.                For the reasons that follow,

we affirm.

           A      district   court    may       reduce      the   sentence    of   a

defendant whose Guidelines sentencing range has been lowered by

the Sentencing Commission.            United States v. Smalls, 720 F.3d

193, 195 (4th Cir. 2013).          Whether to grant such a reduction is

within the district court’s discretion, so long as it considers

the factors outlined in 18 U.S.C. § 3553(a) (2012) to the extent

applicable.       See 18 U.S.C. § 3582(c)(2); Smalls, 720 F.3d at

195.    The court is not required to grant a reduction, even if

the    sentence    the    defendant    received        is    above    the    amended

Guidelines range.         United States v. Stewart, 595 F.3d 197, 200

(4th Cir. 2010).

           We review a district court’s decision whether to grant

a § 3582(c)(2) motion for abuse of discretion.                    United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).                    In so doing, we may

not substitute our judgment for that of the district court, but

instead consider whether the court’s exercise of discretion was

arbitrary or capricious.          United States v. Mason, 52 F.3d 1286,

1289 (4th Cir. 1995).



                                          2
            Our review of the record demonstrates that the court

did not abuse its discretion in denying Hines’ motion.                                 The

court clearly understood its authority to reduce Hines’ sentence

pursuant to the crack cocaine Guidelines amendment but declined

to do so based on its careful review of Hines’ circumstances.

“[D]istrict      courts     have      extremely         broad       discretion        when

determining     the     weight   to    be       given    each      of   the   § 3553(a)

factors.”     United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).       While    the   court     was       entitled      to    consider        Hines’

post-conviction conduct, see Pepper v. United States, 131 S. Ct.

1229, 1242 (2011), we cannot conclude that the court abused its

discretion      in    determining      that        Hines’       extensive      criminal

history, failure to comply with probation or pretrial release,

and personal history justified the sentence originally imposed,

even in light of the revised Guidelines range.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument       because      the    facts     and    legal

contentions     are   adequately      presented         in   the    materials       before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                            3